United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, SOUTHWEST
CARRIER ANNEX, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1237
Issued: December 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 26, 2011 appellant, through his attorney, filed a timely appeal of the March 25,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a left knee injury in the performance of duty
on March 1, 2010, as alleged.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 12, 2010 appellant, then a 55-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 1, 2010 he sustained a left knee injury when he fell
while descending steps. In a narrative statement dated August 12, 2010, he related that he
slipped on ice while coming down steps. Appellant sought medical treatment on March 3, 2010
for his swollen left knee.
On the reverse of the Form CA-1, the employing establishment stated that appellant was
in the performance of duty at the time of the March 1, 2010 incident.
In a May 22, 2010 report, Dr. Amaar Malik, a radiologist, stated that a magnetic
resonance imaging (MRI) scan of appellant’s left knee showed moderate to large knee joint
effusion. There was also evidence of osteoarthritis within the patellofemoral and medial femoral
tibial compartments with an associated degenerative tear of the posterior horn of the medial
meniscus.
A July 26, 2010 report from Edward Medical Group contained an illegible signature and
stated that appellant had been treated for left knee pain since March 3, 2010. His preoperative
office visits were related to left knee surgery.
Postoperative left knee arthroscopic discharge instructions dated July 28, 2010 and signed
by a registered nurse and Dr. David M. Burt, a Board-certified orthopedic surgeon, addressed
appellant’s physical therapy.
In an August 24, 2010 form report, Dr. Zaid W. Jabbar, a Board-certified internist, listed
March 3, 2010 as the date of injury. He obtained a history that appellant fell down while
delivering mail at work one week prior to March 3, 2010. Dr. Jabbar advised that he had a left
knee meniscus tear. He indicated with an affirmative mark that the diagnosed condition was
caused or aggravated by an employment activity. It was undetermined as to when appellant
could return to work.
By letter dated September 2, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit factual and medical evidence,
including a rationalized medical opinion from an attending physician which described a history
of injury and provided dates of examination and treatment, findings, test results, a diagnosis
together with medical reasons on why the diagnosed condition was caused or aggravated by the
March 1, 2010 incident.
In an undated form report, Dr. Burt provided a history that on March 10, 2010 appellant
fell down stairs at work. He diagnosed left knee medial meniscus tear and indicated with an
affirmative mark that the diagnosed condition was caused or aggravated by an employment
activity. In an operative report dated July 28, 2010, Dr. Burt indicated that he had performed
arthroscopic partial medial meniscectomy and chondroplasty of the patella, trochlea and medial
femoral condyle to repair appellant’s left knee medial meniscus tear. In reports dated
September 7, 2010, Dr. Burt noted appellant’s July 28, 2010 left knee surgery. He advised that
appellant was totally disabled for work and listed his physical restrictions.

2

A report from a physical therapist addressed appellant’s medical treatment on
September 7, 2010.
In an October 15, 2010 decision, OWCP denied appellant’s claim, finding that the
evidence was sufficient to establish that the March 1, 2010 incident occurred as alleged, but the
medical evidence was insufficient to establish an injury causally related to the accepted
employment incident.
By letter dated October 21, 2010 appellant, through his attorney, requested a telephone
hearing.
In a July 22, 2010 report, Dr. Burt noted appellant’s complaint of worsening left knee
pain. He obtained a history of the March 1, 2010 employment incident. Dr. Burt listed his
findings on physical examination of the left knee and reviewed MRI scan results. He diagnosed
a medial meniscus tear and recommended arthroscopic surgery.
Appellant submitted anesthesia records for his left knee surgery.
In a decision dated March 25, 2011, an OWCP hearing representative affirmed the
October 15, 2010 decision. He found that the medical evidence was insufficient to establish that
appellant sustained a left knee injury causally related to the accepted March 1, 2010 employment
incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
2

Following the issuance of the March 25, 2011 OWCP decision, OWCP received additional evidence. However,
the Board cannot consider evidence that was not before OWCP at the time of the final decision. See 20 C.F.R.
§ 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005);
Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 4.

3

actually experienced the employment incident or exposure, which is alleged to have occurred.6
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS
OWCP accepted that appellant fell down steps on March 1, 2010 while working as a city
carrier. The Board finds that the medical evidence of record is insufficient to establish that his
left knee condition was caused or aggravated by the March 1, 2010 employment incident.
In an undated form report, Dr. Burt provided a history that on March 10, 2010 appellant
fell down stairs at work. The Board notes that the accepted incident occurred on March 1, 2010
and not March 10, 2010. Moreover, Dr. Burt’s opinion on causal relationship solely consisted of
a “yes” checkmark in response to a question regarding whether appellant’s left knee meniscus
tear was employment related. The Board finds that his report is of diminished probative value
because he failed to provide medical rationale explaining how falling down steps caused the
injury.11 A checkmark response, without further explanation or rationale, is insufficient to meet
this standard.12 None of Dr. Burt’s other reports provided a medical opinion addressing the
causal relationship between appellant’s left knee condition and the accepted employment
incident. He merely addressed his postoperative medical treatment, physical restrictions and
total disability. Medical evidence which does not offer any opinion regarding the cause of an

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

7

Linda S. Jackson, 49 ECAB 486 (1998).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(eel), 10.5(q)
(traumatic injury and occupational disease defined).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Charles E. Evans, 48 ECAB 692 (1997).

11

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
12

See Alberta S. Williamson, 47 ECAB 569 (1996); Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M.
Jones, 34 ECAB 379 (1982).

4

employee’s condition is of limited probative value.13 For the stated reasons, the Board finds that
Dr. Burt’s reports are insufficient to establish appellant’s claim.
The Board finds that Dr. Jabber’s August 24, 2010 form report provided an inconsistent
and inaccurate history of injury, stating that March 3, 2010 was the date of injury and then
stating that appellant fell down while delivering mail at work one week prior to March 3, 2010.
In addition, the accepted employment incident occurred on March 1, 2010 rather than
March 3, 2010. The Board further finds that Dr. Jabber’s opinion on causal relation is of
diminished probative value. While he indicated with a checkmark that appellant’s left knee
meniscus tear was employment related, he failed to provide any medical rationale explaining
how falling down steps caused the injury.14 As stated, a checkmark response, without further
explanation or rationale, is insufficient to meet this standard.15 The Board finds that Dr. Jabber’s
report is insufficient to meet appellant’s burden of proof.
The May 22, 2010 diagnostic test results of Dr. Malik did not provide a medical opinion
addressing whether the diagnosed left knee conditions were causally related to the March 1, 2010
employment incident. Similarly, the anesthesia records related to appellant’s left knee surgery
did not provide an opinion on causal relation. The Board finds, therefore, that Dr. Malik’s report
and the hospital records are insufficient to establish appellant’s claim.16
The July 26, 2010 report from Edward Medical Group which contained an illegible
signature has no probative value, as it is not established that the author is a physician.17
The September 7, 2010 report signed by a physical therapist cannot constitute competent
medical evidence as a physical therapist is not a “physician” as defined under FECA.18
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left knee injury causally related to the accepted March 1,
2010 employment incident. He did not meet his burden of proof.
On appeal, appellant’s attorney contended that OWCP’s decision is contrary to fact and
law. For reasons stated above, the Board finds that appellant did not submit sufficient evidence
establishing that he sustained an injury due to the accepted March 1, 2010 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
13

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

14

See Gloria J. McPherson, supra note 11.

15

See cases cited supra note 12.

16

See cases cited supra note 13.

17

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

18

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

5

CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left knee injury
in the performance of duty on March 1, 2010, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

